                            2:20-cv-02192-JES # 9       Page 1 of 5
                                                                                                   E-FILED
                                                                Monday, 16 November, 2020 04:33:43 PM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

CARL SCHAEFER,                               )
  Plaintiff,                                 )
                                             )
   vs.                                       )       No. 20-2192
                                             )
JEFF WOODS and RUTH BOTTOM,                  )
   Defendants.                               )

                                   MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

         This cause is before the Court for merit review of the Plaintiff’s complaint. The

Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint, and through

such process to identify and dismiss any legally insufficient claim, or the entire action if

warranted. A claim is legally insufficient if it “(1) is frivolous, malicious, or fails to state

a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. §1915A.

         Plaintiff, a pro se prisoner, claims his constitutional rights were violated by

Sheriff Jeff Woods and Nurse Ruth Bottom at the Edgar County Jail. Plaintiff says he

was transferred to the jail from Danville Correctional Center on November 18, 2019.

Plaintiff was placed in a cell which was so cold he had to wear a coat to try and stay

warm.

         In addition, the nurse who made evening rounds did not have Plaintiff’s

medication. The nurse promised to investigate, but Plaintiff said he became “stressed

out” worrying about when he would receive his medication. (Comp, p. 5). Plaintiff

                                                 1
                          2:20-cv-02192-JES # 9       Page 2 of 5




does not provide the name of the nurse in the body of his complaint but he has

identified Nurse Ruth Bottom in his list of Defendants.

       Plaintiff is alleging a violation of his Eighth Amendment rights based on the cold

conditions and a violation of his Eighth Amendment rights for deliberate indifference to

a serious medical condition.1 Unfortunately, Plaintiff has not provided an adequate

factual basis for his claims.

       For instance, Plaintiff’s medical claim does not identify the specific medication or

why he needed to take medication. Plaintiff also does not state how long he went

without his medication and whether it had any impact on his condition. Plaintiff

should also clarify whether Nurse Bottom was the nurse he spoke with and whether or

not anyone responded to his questions about his medication.

       In addition, Plaintiff does not state how long he remained in a cold cell.

Furthermore, Plaintiff again fails to allege whether any specific Defendant knew about

the cold conditions in his cell. In order to hold an individual liable under Section 1983,

Plaintiff must “show that the defendants were personally responsible for the

deprivation of their rights.” Wilson v. Warren Cty., Illinois, 2016 WL 3878215, at *3 (7th

Cir. 2016). “A defendant is personally responsible ‘if the conduct causing the




1Based on Plaintiff’s complaint, it appears he was a convicted prisoner at the time of his
allegations; therefore, his claims are pursuant to the Eighth Amendment instead of the
Fourteenth Amendment. See Smith v. Dart, 803 F.3d 304, 209 (7th Cir. 2015).




                                              2
                          2:20-cv-02192-JES # 9         Page 3 of 5




constitutional deprivation occurs at his direction or with his knowledge and consent.’”

Id. quoting Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995). In addition, the mere

fact that a defendant was a supervisor is insufficient to establish liability because the

doctrine of respondeat superior (supervisor liability) does not apply to actions filed under

42 USC §1983. See Smith v. Gomez, 550 F.3d 613, 616 (7th Cir. 2008)(supervisor liability

not permitted under § 1983); Pacelli v. DeVito, 972 F.2d 871, 877 (7th Cir. 1992)

(Supervisors are not liable for the errors of their subordinates).

       Did the Plaintiff complain to any officers on the unit about the temperature or

did the officers know about the conditions in his cell? How does Plaintiff know the

Sheriff was aware of the problem in Plaintiff’s cell?

       For the reasons stated, the Court will dismiss Plaintiff’s complaint as a violation

of Rule 8 of the Federal Rules of Civil Procedure and for failure to clearly state a claim

upon which relief can be granted. However, the Court will allow Plaintiff additional

time to file an amended complaint clarifying his claims.

       The amended complaint must stand complete on its own, must include all claims

against all Defendants, and must not refer to the previous complaint. Plaintiff’s

amended complaint should answer the questions outlined in this order. If Plaintiff does

not know the name of a specific Defendant, he should instead provide some identifying

information such as whether they were male or female, a physical description if

possible, the general time frame of Plaintiff’s encounter with that person, and where it

occurred.



                                             3
                          2:20-cv-02192-JES # 9        Page 4 of 5




       Plaintiff has also filed a motion for appointment of counsel. [4]. Plaintiff has no

constitutional right to the appointment of counsel and the Court cannot require an

attorney to accept pro bono appointment in a civil case. The most the Court can do is ask

for volunteer counsel. See Jackson v. County of McLean, 953 F.2d 1070, 1071 (7th Cir. 1992).

       In considering Plaintiff’s motion, the Court must ask two questions: “(1) has the

indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so; and if so, (2) given the difficulty of the case, does the plaintiff

appear competent to litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007),

citing Farmer v. Haas, 990 F.2d 319, 322 (7th Cir. 1993). Plaintiff has not demonstrated any

attempt to find counsel on his own such as a list of attorneys contacted. Therefore, the

motion is denied with leave to renew. [4].

       The Court also notes Plaintiff is no longer in custody. Therefore, the Court will

require Plaintiff to provide an updated motion for leave to proceed in forma pauperis

with information concerning his current income. Plaintiff must fill out the form in its

entirety.

       IT IS THEREFORE ORDERED:

       1) Plaintiff’s complaint is dismissed for failure to clearly state a claim upon which

       relief can be granted and violation of Rule 8 of the Federal Rules of Civil

       Procedure.

       2) Plaintiff must file a motion for leave to amend with a complete proposed

       complaint attached in compliance with this order within 21 days or on or before

       December 8, 2020. If Plaintiff fails to file an amended complaint or before

                                              4
                         2:20-cv-02192-JES # 9       Page 5 of 5




      December 8, 2020 or fails to follow the Court’s directions, his case will be

      dismissed without prejudice.

      3) Plaintiff must fill out a revised motion for leave to proceed in forma pauperis

      within 21 days or on or before December 8, 2020.

      4) Plaintiff’s motion for appointment of counsel is denied with leave to renew. [4]

      5) The Clerk is to provide Plaintiff with blank complaint and IFP forms to assist

      him. In addition, the Clerk should reset the internal merit review deadline

      within 21 days of this order.

Entered this 16th day of November, 2020.


                                s/James E. Shadid
                    _________________________________________
                                JAMES E. SHADID
                          UNITED STATES DISTRICT JUDGE




                                            5
